




Exhibit 10.20


Description of Arrangements Relating to Travel Compensation
for Michael R. Elia and Thomas P. Finn


The Management Development and Compensation Committee of Gerber Scientific, Inc.
(the “Company”) has clarified the Company’s arrangements for providing temporary
housing, airfare and car rental assistance to Michael R. Elia, Executive Vice
President and Chief Financial Officer and Thomas P. Finn, Senior Vice President
Global Operations, which arrangements were originally set forth in the letter
agreements with such officers entered into on March 14, 2008 and January 22,
2010, respectively.  The Committee, upon deliberation of the relevant facts and
circumstances, including the distance from the personal residence of each
officer to such officer’s principal place of business, has authorized such
officers to continue to receive temporary housing, airfare and car rental
benefits until December 31, 2012, with respect to Mr. Elia, and until February
15, 2011, with respect to Mr. Finn.  The Committee also has approved the
provision of a tax gross-up to each of Messrs. Elia and Finn to compensate such
officers for any federal income taxes payable by such officers with respect to
these benefits.  The tax gross-up also will terminate upon the dates set forth
above.

